DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The specification submitted 3/22/21 is accepted.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over De Wilde (US Pub. No. 2013/0195547 A1) in view of Aoki et al. (herein “Aoki”; WO 2017/188390 A1) and in further view of Bolli et al. (herein “Bolli”; US Pat. No. 5,322,466).
Regarding claim 1, De Wilde discloses a toy building block set comprising: a socket block piece having a socket wall body and at least one engaging hole which is formed in the socket wall body and bordered by an inner peripheral wall that surrounds a rotating axis normal to the socket wall body (Fig. 5, item 22), the engaging hole penetrates through the socket wall body (Figs. 3 or 5), and the inner peripheral wall having a cross-section which is of a circular shape (Fig. 5, item 22); and at least one of first and second plug block pieces having a plug body and at least one circular insert plug which extends from the plug body (Fig. 2A), the circular insert plug having an outer peripheral wall with a cross-section which is of a circle to be inserted into the engaging hole in an extending direction parallel to the rotating axis and in frictional engagement with the inner peripheral wall with a first frictional force that is dimensioned to permit rotation of the plug block piece relative to the socket block piece about the rotating axis by a forcible torque and to keep an angle of the plug block piece relative to the socket block piece when the forcible torque is removed (Figs. 2A and 5 and par. [0062]), the plug body being partially inserted into the engaging hole and in frictional engagement with the inner peripheral wall with a second frictional force which is larger than the first frictional force (Figs. 2A, 5, and 11A and pars. [0062] and [0067]; noting this appears obvious as the element in fig. 1A appears to be “turned” by hand, but requires a tool for removal from the hole; in the alternative, this is functionally possible given the structure), the at least one of the first and second plug pieces including: a plurality of splits which are formed in and extend through the outer peripheral wall to be in communication with the through hole, that are angularly displaced from each other so as to permit resilient engagement of the outer peripheral wall with the inner peripheral wall of the socket block piece and that extend in the extending direction to the plug body (Figs. 2A-2D and par. [0050]). It is noted that De Wilde does not specifically disclose that the inner wall of the opening is regular polygonal, the plug piece having a polygonal insert shaped like the regular polygonal opening, and the angle being predetermined, the at least one of the first and second plug block pieces including: a through hole which extends through the plug body and the polygonal insert plug in the extending direction.  However, Aoki discloses a similar connection toy wherein the inner wall of the opening is regular polygonal (Figs. 1 and 3), the plug piece having a polygonal insert shaped like the regular polygonal opening (Fig. 1, item 10), and the angle being predetermined (par. [0012] of machine translation; noting Aoki specifically discloses that the hole and insert may be “octagonal” and further notes that this shape will better allow “rotation”; and noting 360/8 = 45 degrees of “predetermined” rotation between sides), the at least one of the first and second plug block pieces including: a through hole which extends through the plug body and the polygonal insert plug in the extending direction (Fig. 3; item 14). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify De Wilde to use an inner opening wall shaped like a regular polygonal, the plug piece having a a retaining piece including: a retaining shank that extends to be inserted into the through hole in the extending direction to decrease resilient deformation of the polygonal insert plug, a head that is disposed on and extends radially and outwardly from an end of the retaining shank to abut against the polygonal insert plug, and a plurality of filling ribs which are formed on the retaining shank to be respectively filled in the splits when the retaining shank is inserted into the through hole.  However, Bolli discloses a similar construction toy with a retaining piece which has a retaining shank that extends to be inserted into the through hole in the extending direction to decrease resilient deformation of the circular insert plug (Fig. 11), and a head that is disposed on and extends radially and outwardly from an end of the retaining shank to abut against the circular insert plug (Fig. 7, item 12), a plurality of filling ribs which are formed on the retaining shank to be respectively filled in the splits when the retaining shank is inserted into the through hole (Fig. 4, items 15).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined De Wilde and Aoki to use a retaining piece which has a retaining shank that extends to be inserted into the through hole in the extending direction to decrease resilient deformation of the polygonal insert plug, and a head that is disposed on and extends radially and outwardly from an end of the retaining shank to abut 
Regarding claim 3, the combined De Wilde, Aoki, and Bolli disclose that the first plug block piece has two of the polygonal insert plugs which extend from the plug body and away from each other (Aoki: Fig. 3).
Regarding claim 4, the combined De Wilde, Aoki, and Bolli disclose that the second plug block piece has a circular insert plug which extends from the plug body and away from the at least one polygonal insert plug (De Wilde: Fig. 1C and Aoki: Fig. 3; noting it would be obvious to use the two structures in combination), the circular insert plug having an outer peripheral wall with a cross-section which is of a circular shape to be inserted into the engaging hole in the extending direction and in frictional engagement with the inner peripheral wall with a third frictional force that is dimensioned to permit rotation of the second plug block piece relative to the socket block piece about the rotating axis by a forcible torque and to keep any angle of the second plug block piece relative to the socket block piece when the forcible torque is removed, and that is smaller than the second frictional force (De Wilde: par. [0062]; noting the third friction force being smaller than the second would be functionally possible given the structure: that is, a round plug in an octagonal hole would not have “prevention forces” based on the plug structure as discussed by Aoki: see par. [0012] of machine translation).
Regarding claim 11, the combined De Wilde, Aoki, and Bolli disclose an adaptor block piece, the adaptor block piece having a polygonal wall body, at least one adaptor engaging hole which is formed in the polygonal wall body and which has a cross-section of a circular shape (Aoki: Fig. 7A or 13), and at least one adaptor insert plug which projects from the curved wall body and which has a cross-section of a regular polygonal or circular shape to be inserted into and frictionally engaged with the engaging hole of the socket block piece (Aoki: Fig. 7A, item 52 or Fig. 13, item 111).  It is noted that the combined De Wilde and Aoki do not specifically disclose that the wall is curved.  However, Aoki discloses a wall this is polygonal (Figs. 7A and 13).  In addition, regarding using a curved wall over a polygonal wall, it has been held that changes in shape are a matter of choice absent persuasive evidence that a person of skill in the art would find the shape significant.  In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact shape of the wall would not be significant; that is the adaptor block would for other connector configurations regardless of its exact wall shape.  Finally, it is noted that the combined De Wilde, Aoki, and Bolli do not specifically disclose the use of a regular polygonal engaging hole to allow insertion and frictional engagement of the polygonal insert plug of the at least one of the first and second plug block pieces.  However, Aoki already discloses the use of a regular polygonal engaging hole to allow insertion and frictional engagement of the polygonal insert plug of the at least one of the first and second plug block pieces in a different embodiment (Fig. 1).  In addition, regarding making the engaging hole polygonal instead of circular, it has been held that the duplication of parts is not given patentable weight unless a new and unexpected result is produced.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the using a polygonal engaging hole would not produce unexpected results: that is, the hole would engage the polygon connector much like the holes in the other embodiments.
that extending directions of the adaptor insert plug and the adaptor engaging hole are transverse to each other (Aoki: Figs. 7A and 13).
	Regarding claim 13, the combined De Wilde, Aoki, and Bolli disclose that the socket wall body of the socket block piece is in the form of an elongated plate which extends in an elongated direction, and has a plurality of the engaging holes which are spaced apart from each other along the elongated direction (De Wilde: Fig. 8 and Aoki: Fig. 1).
	Regarding claim 14, the combined De Wilde, Aoki, and Bolli disclose that the cross-section of the polygonal insert plug is octagonal (Aoki: par. [0012] of machine translation; specifically stating it can be octagonal).
Regarding claim 15, the combined De Wilde, Aoki, and Bolli disclose that the inner peripheral wall of the engaging hole has a middle wall portion extending in a direction of the rotating axis, two larger-diameter wall portions respectively extending from two ends of the middle wall portion, and two shoulder portions each interposed between the middle wall portion and a respective one of the larger-diameter wall portions (De Wilde: Fig. 3; noting it is obvious that the larger diameter portion can also be on the opposite side from the one shown; see De Wilde: par. [0052] stating “the outer surfaces of the plate-like body 21 are each provided with a standing edge 23 which extends round each opening 22”; emphasis added), the polygonal insert plug of the at least one of the first and second plug block pieces having a plurality of flange sections formed at a terminal end thereof such that (De Wilde: Fig. 1A, proximate item 5), when the polygonal insert plug is inserted into the engaging hole, the flange sections are received within one of the larger-diameter wall portions and abut against a corresponding one of the shoulder portions (De Wilde: Fig. 1C and Fig. 3; noting and the plug body is partially received within the other one of the larger-diameter wall portions and abuts against a corresponding one of the shoulder portions (De Wilde: Fig. 1A and 3:).


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over De Wilde (US Pub. No. 2013/0195547 A1) in view of Aoki et al. (herein “Aoki”; WO 2017/188390 A1) in view of Bolli et al. (herein “Bolli”; US Pat. No. 5,322,466) and in further view of Chou (US Pat. No. 7,942,717 B2).
Regarding claim 9, the combined De Wilde, Aoki, and Bolli disclose a rotating shaft which is configured to be inserted into the through hole of the at least one of the first and second plug block pieces (Aoki: Figs. 3 and 6, item 42).  It is noted that the combined De Wilde, Aoki, and Bolli do not specifically disclose a rotating shaft which is configured so as to operatively drive rotation of the at least one of the first and second plug block pieces relative to the socket block piece about the rotating axis.  However, De Wilde discloses a hole with a star-like ribbed inner hole (Fig. 2C).  In addition, Chou discloses a similar invention wherein rotating shaft which is configured so as to operatively drive rotation of the at least one of the first and second plug block pieces relative to the socket block piece about the rotating axis (Fig. 4; noting this is functionally possible given the polygonal structure).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined De Wilde and Aoki to use a rotating shaft which is configured so as to operatively drive rotation of the at least one of the first and second plug block pieces relative to the socket block piece about the rotating axis as taught and suggested by Chou because doing so would be a simple 
Regarding claim 10, the combined De Wilde, Aoki, Bolli, and Chou disclose that each of the through hole and the rotating shaft has a cross-section of a polygonal shape (Chou: Fig. 4).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over De Wilde (US Pub. No. 2013/0195547 A1) in view of Aoki et al. (herein “Aoki”; WO 2017/188390 A1) in view of Bolli et al. (herein “Bolli”; US Pat. No. 5,322,466) and in further view of Rakhsha (US Pat. No. 9,839,860 B2).
Regarding claim 16, it is noted that the combined De Wilde, Aoki, and Bolli do not specifically disclose that the toy building block set comprises both the first plug block piece and the second plug block piece, the inner peripheral wall of the engaging hole has a plurality of slots formed in each of the larger-diameter wall portions and each extending in the direction of the rotating axis, the plug body of second plug block piece having a plurality of keys which are formed thereon and angularly displaced from each other so as to be engaged with the slots, respectively.  However, Rakhsha discloses a similar construction toy wherein the toy building block set comprises both the first plug block piece and the second plug block piece, that the inner peripheral wall of the engaging hole has a plurality of slots formed in each of the larger-diameter wall portions and each extending in the direction of .


Response to Arguments
Applicant's arguments filed 3/22/21 have been fully considered but they are not persuasive. 
As noted applicant, applicant has essentially “incorporated” claim 2, and 5-8 into claim 1 (albeit changes are made in the form of a “through” hole).  The crux of applicant’s argument appears of page 8 of the Remarks, received 3/22/21 when applicant states:
Bolli, in FIG. 5 and at col. 5, lines 42 - 56, describe longitudinal ribs 14 that protrude to be engaged with an inner part of longitudinal slots 3 of socket 1 to position the locking element 9 relative to socket 1. Such description does not even suggest “filling ribs that are formed on said retaining shank to be respectively filled in said splits when said retaining shank is inserted into said through hole,” as in amended Claim 1.

In re Richman, 165 USPQ 509 (CCPA 1970) for the ability to not have a bodily incorporation).  Restated, De Wilde clearly discloses the use of splits in the plug piece (Figs. 2A and 2C).  Aoki clearly discloses the use of a through hole in a polygonal plug piece (Fig. 3).    Finally, Bolli discloses ribs that are formed on a shank (Fig. 4, item 14) that fill in splits on a plug (Fig. 2) to lock the pieces in place (Fig. 5 and col. 3, lines 26-27).  Thus, Bolli teaches, or at the minimum, suggests the claim language. 
	Applicant goes on to argue that “Bolli is not related to decreasing the resilient deformation of an inert plug so at to retain a socket firmly to a socket piece” (see Remarks, received 3/22/21, page 9).  However, Bolli continually uses the term “lock” to describe the connection (col. 3, lines 26-35 and col. 6, line 67 to col. 7, line 9).  The fact that Bolli discloses that one element may be turned to unlock the connection does not mean that the disclosed structure at least suggests the claimed language (see applicant’s Remarks, received 3/22/21, page 9, applicant arguing that this feature appears to diminish the functional ability of the structure to lock). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
5/6/21


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711